Appeal by claimant from a decision of the Workmen’s Compensation Board which found that claimant’s disability, after February, 1955, from coronary insufficiency, was not related to an industrial accident. From September, 1952 to April, 1953 claimant was under a doctor’s care for coronary arthritis and mild angina. On April 29, 1953, he fell down a flight of stairs in the course of his employment and sustained injuries for which compensation was paid until February, 1955, when the board found his “coronary insufficiency was status quo ante and causal related disability ceased”. Claimant, president of the corporate employer, was 64 years of age. While there is medical evidence that claimant’s accident caused acute damage to his heart and aggravated the pre-existing heart condition, there is conflicting medical opinion that claimant’s disability is due to a progressively deteriorating cardiac condition, unrelated to the accident. Only a question of fact is presented, with substantial evidence to sustain the finding of the board. Decision unanimously affirmed, without costs. Present — Foster, P. J., Bergan, Coon, Halpern and Gibson, JJ.